       Case: 3:19-cv-00879-wmc Document #: 21 Filed: 05/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JASON TIBBALS,

                              Plaintiff,                                   ORDER
       v.
                                                                         19-cv-879-wmc
THE STATE OF WISCONSIN,
THE SUN PRAIRIE POLICE
DEPARTMENT, ISMAEL1
OZANNE, KEVIN KONOPAKI, and
SCOTT BARTNICK,

                              Defendants.



       Plaintiff Jason Tibbals filed this lawsuit against the following defendants: the State of

Wisconsin, the Sun Prairie Police Department, Ismael Ozanne, Kevin Konopaki, and Scott

Bartnick. (Dkt. #1.) The State of Wisconsin and Ismael Ozanne filed a motion to dismiss

(dkt. #8), and in response, Tibbals filed a motion for leave to file an amended complaint, in

which he (1) dismisses the State of Wisconsin and Ozanne, (2) adds a new plaintiff, Skyln

Yvonne Tibbals, and (3) adds as defendants former Sun Prairie Police Chief Patrick Anholt,

current Sun Prairie Police Chief Mike Steffes, the City of Sun Prairie, and Dane County; and

(4) clarifies the relief plaintiffs seek. (Dkt. ##16, 16-1.) The State of Wisconsin and Ozanne

do not oppose the motion amend (dkt. #17), and Tibbals filed his motion within 21 days of

the filing of the motion to dismiss. Accordingly, pursuant to Federal rule of Civil Procedure

15(a), the motion to amend will be granted, and the motion to dismiss will be denied as moot.




1
  The complaint misspelled Ozanne’s first name, which Ozanne corrected. The court uses the correct
spelling.
       Case: 3:19-cv-00879-wmc Document #: 21 Filed: 05/13/21 Page 2 of 2




       Additionally, Tibbals asks the court for guidance with respect to listing Sun Prairie

Police Department, since the State of Wisconsin and Ozanne pointed out in their response to

the motion to amend out that Sun Prairie Police Department is not a state agency, and instead

is a municipal department or agency. (Dkt. #18.) The court cannot give Tibbals legal advice

of this nature, so his request for guidance is DENIED, although the court will note that Tibbals

has included a municipality as a defendant in the amended complaint, the City of Sun Prairie.



                                           ORDER

       IT IS ORDERED that:

       1) Plaintiff Jason Tibbals’ motion to amend (dkt. #16) is GRANTED.

       2) Defendants State of Wisconsin and Ismael Ozanne’s motion to dismiss (dkt.

           #8) is DENIED as moot.

       3) The State of Wisconsin and Ismael Ozanne are DISMISSED from this lawsuit.

       4) Plaintiff’s motion for the court’s assistance (dkt. #18) is DENIED.

           Entered this 13th day of May, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            WILLIAM M. CONLEY
                                            District Judge
